The GoodHaven Funds Trust c/o U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, California 91746 January 8, 2016 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street N.E. Washington, D.C.20549 Re: The GoodHaven Funds Trust Investment Company No.: 811-23127 Ladies and Gentlemen: Pursuant to Section 8(b) of the Investment Company Act of 1940, as amended (the “1940 Act”), and Section 6(a) of the Securities Act of 1933, as amended, transmitted herewith is the registration statement for The GoodHaven Funds Trust (the “Trust”), a registered investment company administered by U.S. Bancorp Fund Services, LLC.The Trust has previously filed the notification of registration as required by Section 8(a) of the 1940 Act. If you have any questions or require further information, please contact the undersigned at (626)914-7363. Sincerely, /s/ Elaine E. Richards Elaine E. Richards. For U.S. Bancorp Fund Services, LLC cc:Thomas R. Westle, Esq., Blank Rome, LLP
